         Case 2:09-bk-26198-BR Doc 55-4 Filed 10/29/20 Entered 10/29/20 08:00:49                                                                            Desc
                 Exhibit Exhibit 4 - Judgment in Bosse    v Ruiz
                                                  ELECTRONICALLY     - 10/27/2016 Page 1 of 2
                                                                 RECEIVED
                                                                                 Supertr Cold of Cidfornoo.
                                                                                    County of Orange
                                                                                                                                                                JUD-100
    ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, stale bar number, and address)     Clerk of the Sumac Court                           FOR COURT USE ONLY
                                                                                By Bowie Woo Dewy Out
_ Gregory L. Bosse, Esq. (SBN. 103641)
  Law Offices of Gregory L. Bosse
  940 W. 17th Street, Suite F, Santa Ana, CA 92706
           TELEPHONE NO 714-550-9555         FAX NO. (Opllenalr 714-316-1344
  E-MAIL ADDRESS (Options° greg@lawbosse.com
     ATTORNEY FOR (Name) plaintiff, in pro per                                                                                          FILED
                                                                                                                             SUPERIOR COURT OF CALIFORNIA
    SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE                                                                                COUNTY OF ORANGE
            STREET ADDRESS            700 Civic Center Drive West                                                              CENTRAL JUSTICE CENTER
            MAILING ADDRESS.          700 Civic Center Drive West
           CITY AND ZIP CODE'         Santa Ana, CA 92701                                                                           OCT 2 7 2016
                BRANCH NAME:          Central Justice Center
                                                                                                                             ALAN CARLSON, Clerk of the Court
                 PLAINTIFF:           GREGORY L. BOSSE
                                                                                                                               IX320-91t
             DEFENDANT:               KENYA RUIZ, et al.                                                                    BYa—DEPUTY
                                                                                                                          CASE NUMBER
                                              JUDGMENT
                     By Clerk            C By Default                 1 After Court Trial                                        30-2012-00551965
            1        By Court            C On Stipulation             C Defendant Did Not                                      Judge Nathan Scott
                                                                        Appear at Trial

                                                                               JUDGMENT
      CI       BY DEFAULT
               a. Defendant was properly served with a copy of the summons and complaint.
               b. Defendant failed to answer the complaint or appear and defend the action within the time allowed by law.
               c. Defendant's default was entered by the clerk upon plaintiffs application.
               d. CI Clerk's Judgment (Code Civ. Proc., § 585(a)). Defendant was sued only on a contract or judgment of a court of
                       this state for the recovery of money.
                e. C Court Judgment (Code Civ. Proc., § 585(b)). The court considered
                     (1) Cplaintiffs testimony and other evidence.
                     (2) Cplaintiffs written declaration (Code Civ. Proc., § 585(d)).
2               ON STIPULATION
                a. Plaintiff and defendant agreed (stipulated) that a judgment be entered in this case. The court approved the stipulated
                   judgment and
                b.ri    the signed wntten stipulation was filed in the case.
                c     LJ the stipulation was stated in open court               C the stipulation was stated on the record.

3. In AFTER COURT TRIAL. The jury was waived. The court considered the evidence.
                a. The case was tried on (date and time): October 17,                  2016- 9:00 a.m.
                   before (name of judicial officer): Nathan R. Scott
                b. Appearances by:
                              Plaintiff (name each):                                                                Plaintiffs attorney (name each):
                              (1)Gregory L. Bosse                                                                   (1) Ronald Appel, Esq.
                              (2)                                                                                   (2)
                      IC Continued on Attachment 3b.

                      Ent Defendant (name each).                                                              Int Defendant's attorney (name each):
                              (1)                                                                                   (1)

                              (2)                                                                                   (2)
                     InContinued on Attachment 3b.
                c. inj Defendant did not appear at trial. Defendant was properly served with notice of trial.

                d.            A statement of decision (Code Civ. Proc., § 632)           Fl was not in was                        requested.

                                                                                                                                                                   Pagel o12
    Form Approved for Optional use
     Judicial Coiner! of California                                        JUDGMENT                                                      Code of Civil Procedure, §§ 585, 664 6
    JUD400 New January 1,2002]
     Case 2:09-bk-26198-BR Doc 55-4 Filed 10/29/20 Entered 10/29/20 08:00:49                                                      Desc
             Exhibit Exhibit 4 - Judgment in Bosse v Ruiz - 10/27/2016 Page 2 of 2

   PLAINTIFF:      GREGORY L. BOSSE                                                                     CASE NUMBER

                                                                                                                  30-2012-00551965
DEFENDANT:        KENYA RUIZ, et al.
              JUDGMENT IS ENTERED AS FOLLOWS BY:                               THE COURT            C THE CLERK

4. EJ Stipulated Judgment Judgment is entered according to the stipulation of the parties.
5. Parties. Judgment is
    a.          for plaintiff (name each):                                            c. Cfor cross-complainant (name each):
                 Gregory L. Bosse
                 and against defendant (names)•                                               and against cross-defendant (name each):
                 Kenya Ruiz
                E•1 Continued on Attachment 5a.                                                     Continued on Attachment Sc.

    b.nfor defendant (name each):                                                     d. Cfor cross-defendant (name each)'


6. Amount.
    a.          Defendant named in item 5a above must                            c. CCross-defendant named in item Sc above must pay
                pay plaintiff on the complaint:                                       cross-complainant on the cross-complaint:


  (1)     i Damages                              $   97,127.76                    (1) C Damages                            $
  (2)       Prejudgment                          $                                (2) C Prejudgment                        $
            interest at the                                                               interest at the
            annual rate of                   %                                            annual rate of               %
  (3)     i Attorney fees                        $  1,500.00                      (3) C   Attorney  fees                   $
  (4) VA Costs                                   $ 555.00                         (4) C Costs                              $
  (5) i Other (specify):                         $ 67,970.00                      (6) C Other (specify).                   $
         Service Charge
  (6)             TOTAL                          $   167,152.76                   (6)          TOTAL                       $

    b. I—I Plaintiff to receive nothing from defendant                           d.        Cross-complainant to receive nothing from
                named in item 5b.                                                          cross-defendant named in item 5d.
              F-1  Defendant named in item 5b to recover                                   Ei Cross-defendant named in item 5d to recover
                   costs $                                                                       costs $
                   inf and attorney fees $                                                       El and attorney fees $

7. CI Other (specify):



Date:
                   OCT 2 7 2016                                                                JUDICIAL OFFICER


Date:                                                                Clerk, by                                                       Deputy

 (SEAL)                                               CLERK'S CERTIFICATE (Optional)
                                   I certify that this is a true copy of the original judgment on file in the court.

                                   Date:



                                                                  Clerk, by                                                          Deputy


                                                                                                                                         Pap 2 of 2
 JUD-100 [New January'', 20021
                                                                   JUDGMENT
